Citation Nr: 0948135	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-05 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
neck disorder, claimed as secondary to service-connected 
chronic lumbar strain with laminectomy.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disorder, claimed as secondary to service-connected 
chronic lumbar strain with laminectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Muskogee, Oklahoma, which denied the Veteran's 
application to reopen his claim for service connection for a 
neck disorder, claimed as secondary to service-connected 
chronic lumbar strain with laminectomy, and his claim for a 
right leg disorder, claimed as secondary to service-connected 
chronic lumbar strain with laminectomy.

The claim of entitlement to service connection for a right 
leg disorder is being reopened and REMANDED to the RO via the 
Appeals Management Center ("AMC") in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision dated July 2004 denied 
service connection for a neck and right leg disorder, both 
claimed as secondary to service-connected chronic lumbar 
strain with laminectomy, based on a finding that there was no 
competent evidence of a neck or right leg disorder in service 
and no medical evidence of a neck or right leg disorder 
during the one-year presumptive period following service.

2.  The evidence received since the July 2004 rating decision 
pertaining to the claim of service connection for a neck 
disorder is either cumulative or redundant and, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
of service connection for a neck disorder, or raise a 
reasonable possibility of substantiating the claim.
  
3.  The evidence received since the July 2004 rating decision 
in regard to the Veteran's claim for service connection for a 
right leg disorder is not cumulative or redundant, and raises 
a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied service 
connection for a neck disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence having not been received, the 
claim of entitlement to service connection for a neck 
disorder may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for a right leg 
disorder has been submitted.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).


a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims (the "Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.   
The duty to notify requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In regard to the Veteran's application to reopen his claim 
for service connection for a neck disorder, VA essentially 
satisfied the notification requirements of the VCAA by means 
of a letter dated February 2006.  The RO informed the 
appellant of the types of evidence needed in order to 
substantiate his claim for service connection, the division 
of responsibility between the appellant and VA for obtaining 
the required evidence, and requested that the appellant 
provide any information or evidence in his possession that 
pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 
3.159(b).  Additionally, the letter notified the Veteran of 
the criteria pertaining to what constitutes new and material 
evidence, as well as the specific reason(s) for the previous 
denial.  For these reasons, the Board finds no prejudice in 
proceeding with adjudication of the appeal.

Since the Board has concluded that the preponderance of the 
evidence is against reopening the claim for service 
connection for a neck disorder, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the issue of whether new and material evidence has been 
received sufficient to reopen the Veteran's claim for service 
connection for a right leg disorder has been resolved in the 
Veteran's favor, any error in notice required by Kent is 
harmless error.  A determination as to whether additional 
required notice and development has been accomplished would 
be premature at this time, as the Veteran's service 
connection claim is being remanded for further adjudicative 
action.

 	b.) Duty to Assist

The Board notes that it is satisfied that VA has complied 
with the VCAA duty to assist regulations by aiding the 
Veteran in obtaining evidence related to his claim for 
service connection for a neck disorder, and that all 
reasonable efforts to develop the record have been made.  The 
claims file contains the Veteran's service treatment records 
and post-service VA and private treatment records.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Veteran has not 
referenced any outstanding, available records that he wanted 
VA to obtain or that he felt were relevant to the claim that 
have not already been obtained and associated with the 
record.  Furthermore, VA is not required to provide an 
examination until a claim is reopened.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d at 1355-57 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claims. 

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered, or disease 
contracted, in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

Additionally, service connection for certain chronic 
diseases, such as arthritis, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2009).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  The Court 
has clarified that service connection shall also be granted 
on a secondary basis under the provisions of 38 C.F.R. § 
3.310(a) where it is demonstrated that a service-connected 
disorder has aggravated a non-service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that, effective October 10, 2006, 38 C.F.R. § 
3.310(b) was amended to state that any increase in severity 
of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before 
the regulatory change was made, the Board finds that the 
version of 38 C.F.R. § 3.310 in effect before the change 
governs this appeal.

III.  Analysis

The Veteran seeks to reopen his previously denied claims for 
service connection for a chronic neck disorder and a chronic 
right leg disorder, both of which he claims are secondary to 
his service-connected chronic lumbar strain with laminectomy.  

The Veteran's claim was originally denied by an unappealed 
July 2004 rating decision on the basis that his claimed 
disorders were not shown to be related to service or to his 
service-connected back disability.  He was notified of that 
decision in a July 2004 letter, and was also provided a 
notice of his appellate rights. 

Although the Veteran subsequently submitted a statement 
expressing disagreement with this denial, that statement was 
dated in September 2005, and received by the RO in January 
2005.  However, because a substantive appeal was not received 
within one year of the date of notification of the rating 
decision, the Veteran's claim was not perfected for appeal.  
38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302(a).  Therefore, the 
July 2004 decision is final, and not subject to revision 
except on the receipt of new and material evidence.  38 
U.S.C.A. § 5108, 7104, 7105; 38 C.F.R. § 3.156.  As such, the 
issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's claims of entitlement to service connection for a 
neck disorder and a right leg disorder.  

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the July 2004 denial, the RO considered the 
Veteran's service treatment records, post-service VA and 
private treatment records, as well as the Veteran's personal 
statements in support of his claims.  

The Veteran initially sought service connection for a neck 
and right leg disorder in October 2003, at which time, he 
claimed that both conditions were the result of his service-
connected chronic lumbar strain with laminectomy.  The 
Veteran has never claimed that he sustained injury to the 
neck or leg during active service, or was diagnosed with 
arthritis in either area to a compensable degree within the 
one-year presumptive period following service.  

Review of the claims folder shows that the Veteran first 
sought treatment for a neck disorder in January 1993, at 
which time he reported that he had been injured in November 
1992 after slipping off a ladder and hitting the floor and 
wall while performing work as a truck driver and furniture 
mover.  See Oklahoma Neurological Surgery record, January 
1993.  An examination of his neck indicated that he had full 
range of motion with some weakness of the left triceps and 
pronator of the forearm.  The private examiner, Dr. 
Schoenhals, recommended he undergo an MRI to investigate the 
possibility of left C7 radiculopathy.  A January 1993 MRI 
revealed significant protrusion of the disc at C6-7 and minor 
disc protrusion at the C4-5 and C5-6 levels.  These did not, 
however, appear to cause significant compromise to the canal 
or cervical spinal cord, the latter of which was normal in 
appearance with no intrinsic irregularity. 

With regard to his claim of a right leg disorder, the claims 
folder shows that, in January 1993, the Veteran underwent EMG 
studies of his right and left legs.  He told his physician, 
Dr. A. Gin, that he sometimes had tingling in the right leg, 
especially when coughing or bending.  The test results showed 
normal right peroneal and tibial nerves, normal distal motor 
latencies, motor conduction velocities and H-responses.  The 
examiner concluded that, although there was the possibility 
of an L5 radiculopathy on the left, the right leg appeared 
normal.

In January 1999, the Veteran was seen for right knee pain 
after he reported that he had stepped up onto the back of his 
truck while working and slipped on some ice, causing him to 
fall and strike his right knee.  See Dr. D. Foster report, 
January 1999.  In February 1999, he underwent a right knee 
MRI, which revealed a tear of the posterior horn of the 
medial meniscus.  There is no indication in any of the 
contemporaneous treatment or diagnostic reports of the 
Veteran having claimed that he believed his right knee 
disorder to be the result of his service-connected lumbar 
spine disability.  Later that month, he underwent an 
arthroscopic partial medical meniscectomy of the right knee.  
By May 1999, Dr. Foster found that the Veteran had regained 
good range of motion of the right knee and had reached a 
point that he was able to return to work as a truck driver in 
some limited capacity.

As noted above, at the time of the July 2004 rating decision, 
the RO concluded that there was no competent medical evidence 
to show a diagnosis of a chronic neck disorder or chronic 
right leg disorder in service, or post-service medical 
evidence showing a diagnosis of a chronic neck or chronic 
right leg disorder. 

In March 2006, the Veteran applied to have his previously 
denied service connection claims reopened.  A review of the 
claims folder shows that the new evidence submitted since the 
RO denial consists of private treatment reports, VA Medical 
Center ("VAMC") treatment records, and the Veteran's 
statements in support of his claims.    

The new evidence submitted by the Veteran with regard to his 
claimed neck disorder shows that, in January 2005, he was 
seen at the neurology clinic at the Oklahoma City VAMC with 
complaints of neck pain for the past five years, which he 
said was not related to any specific trauma.  He described 
the pain as only between the shoulder blades without any 
radiation to the arms.  An examination of the neck revealed 
normal findings and the diagnosis was neck pain.  

During a return visit to the VAMC neurology clinic in 
February 2005, the examiner reviewed the results of a January 
2005 MRI of the cervical spine, which revealed mild 
effacement of the thecal sac secondary to mild central disc 
bulge and hypertrophy of the posterior elements at C3-4, C4-5 
and C5-6.  It also revealed mild neural foraminal stenosis at 
C5-6 bilaterally with no myelopathy. 

Private treatment records from the Citizen Potawatomi Nation 
Health Services ("CPNHS") show that in February 2006, the 
Veteran was diagnosed with degenerative disc disease of the 
cervical spine with spinal stenosis.  

In August 2007, during a primary care visit, he reported 
experiencing pain in the left side of the neck.  Cervical 
spine x-rays revealed narrowing of the C5-6 and C6-7 
interspaces.  There was no evidence of instability on the 
lateral flexion and extension views.  On the oblique views, 
there was narrowing of the inner vertebral foramina on the 
left at C6-7, but no encroachment on the right.  The odontoid 
was normal, and no other abnormalities were noted.  

In addition to the medical treatment records, the Veteran has 
also submitted personal statements, including a letter 
received in June 2007, in support of his claim for service 
connection secondary to his service-connected chronic lumbar 
strain with laminectomy.

With regard to the VAMC and private treatment records, the 
Board notes that, although there is evidence that the Veteran 
was seen and treated for continuing complaints of 
degenerative disc disease and spinal stenosis of the cervical 
spine, there is no evidence of record to show that any of the 
doctors or other medical professionals who examined and 
treated him ever attributed either of these conditions to his 
service-connected lumbar spine disorder.  As such, the Board 
finds that, even though most of these treatment reports 
pertaining to the Veteran's neck disorder are "new," in 
that they had not been previously considered, they do not 
constitute "material" evidence because they fail to show a 
relationship between his current neck disorder and active 
duty service, or a relationship to a service-connected 
disability.  Thus, they do not raise the possibility of 
substantiating his claim.  

With regard to the newly submitted lay evidence from the 
Veteran, the Board finds that although the Veteran's June 
2007 letter was not of record at the time of the July 2004 
rating decision, it is essentially a restatement of his 
previous assertions regarding his neck disorder, and thus, is 
not material evidence.

The Board concludes that, because the additional evidence 
received since the July 2004 rating decision does not raise a 
reasonably possibility of substantiating the Veteran's claim, 
it does not constitute new and material evidence sufficient 
to reopen his claim of service connection for a neck 
disorder, claimed as secondary to service-connected chronic 
lumbar strain with laminectomy.

With regard to the Veteran's claim of service connection for 
a right leg disorder, however, the Board notes that there are 
several treatment records which objectively suggest that the 
Veteran has right leg radiculitis secondary to his service-
connected low back disorder.

In August 2005, while being seen again at the VAMC neurology 
clinic, he reported complaints of intermittent low back and 
leg pain since military service.  He said that he experienced 
shooting leg pain going down the back of the legs from his 
buttocks to his heals.  Upon examination, he was found to 
have stocking hypesthesia up to the knees to light touch and 
pinprick, and decreased sensation to vibration bilaterally.  
He was diagnosed with multilevel degenerative disc disease of 
the lumbar spine with chronic low back pain and S1 
radiculopathy status post back surgery in 1993.

In May 2007, the Veteran began undergoing physical therapy at 
the VAMC for his service-connected chronic lumbar spine 
disorder; the treatment reports show that he underwent 
physical therapy through at least August 2007.  During a May 
session, the therapist noted that his right knee problems 
were "probably related to his lumbar stenosis and 
neuropathy," and prescribed range of motion and 
strengthening exercises.  

During a July 2007 therapy session, the Veteran continued to 
report neuropathic pain in his legs bilaterally.  He said 
that he had sought treatment a year earlier and had been told 
that surgery could be performed to either relieve his leg 
pain or low back pain, but not both, thus, he said he chose 
to forgo surgery.  At that time, he reported pain at a level 
of 8 out of 10, with 40 percent of the pain being in his 
legs, left greater than right.  The physical therapist noted 
that the Veteran had functional strength in the legs, but low 
leg tone.  He advised the Veteran to anticipate weekly 
therapy sessions for the next three to six weeks.

After reviewing the new evidence submitted since the July 
2004 rating decision, the Board finds that there is objective 
medical evidence in the form of VA treatment records that 
relates directly to the issue of whether the Veteran has a 
chronic right leg disorder that was incurred in or aggravated 
by service or a service-connected disability.  As this 
information was not associated with the record at the time of 
the prior denial, the Board concludes that it satisfies the 
low threshold requirement for new and material evidence.  The 
Veteran's claim for service connection for a right leg 
disorder is therefore reopened.

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development of the claim is 
necessary.  This is detailed in the REMAND below.


ORDER

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
a neck disorder is denied.

The claim of entitlement to service connection for a right 
leg disorder is reopened.  To this extent, and to this extent 
only, the appeal is granted.




REMAND

As noted above, the Veteran contends that he has a current 
right leg disorder claimed as secondary to his service-
connected low back disorder.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In addition, the United States Court of Appeals for 
Veterans Claims has held that VA's statutory duty to assist 
the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, there is objective evidence of record 
suggesting that the Veteran's right leg disorder is related 
to his chronic lumbar strain with laminectomy.  Although he 
was afforded a VA/QTC examination for his low back 
disability, where the examiner found signs of left leg 
radiculopathy pursuant to his service connected left leg 
disorder, he has not been afforded an examination in relation 
to his complaints of a right leg disorder.  Because the Board 
may not rely on its own unsubstantiated medical conclusions, 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it must 
rely on an informed medical opinion in order to adjudicate a 
claim.  Accordingly, the Board finds that a VA examination is 
necessary in order to obtain an opinion as to the etiology of 
the Veteran's right leg disorder.  38 C.F.R. § 3.159(c)(4) 
(2009).

Additionally, because the claims folder only contains VA 
treatment records through October 2007, an attempt should be 
made to obtain his most up-to-date treatment records.  Where 
VA has constructive and actual knowledge of the availability 
of pertinent reports in the possession of the VA, an attempt 
to obtain those reports must be made.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to treatment for the 
Veteran's claimed right leg disorder since 
October 2007 and associate these records 
with the claims folder.  Any negative 
reply should be included in the claims 
folder.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of his current right leg 
disorder.  Any tests deemed necessary 
should be conducted.  The claims folder 
must be provided to the examiner in 
conjunction with the examination and the 
examiner must note that the claims folder 
has been reviewed.  

The examiner should elicit from the 
Veteran his complete history of 
symptomatology related to his claimed 
right leg disorder.  The examiner should 
then identify any currently manifested 
disability of the right leg, to include 
both musculoskeletal and neurological 
disabilities.  For each disability 
identified, the examiner should indicate 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) that the disability 
is related to service, or to the Veteran's 
service-connected chronic lumbar strain 
with laminectomy.  Any and all opinions 
must be accompanied by a complete 
rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

3.  After completing any additional 
development deemed necessary, the issues 
on appeal should be readjudicated.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran 
and his representative should be provided 
with a supplemental statement of the case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


